Fontron, J.,
dissenting: Lack of time precludes extended discussion on my part. Nonetheless, I wish to register brief disagreement with the result reached in this case.
The majority concedes that Mrs. Kelley, as well as her husband, could have recovered medical expenses in the Missouri action. The majority also expresses concern that its decision will lead to the impression that this court approves the practice of filing two lawsuits where one would suffice. I agree that such an impression might be the unfortunate aftermath of this decision.
While I can foresee that some extreme circumstances might justify a husband in filing a separate suit for his wife’s medical expenses resulting from a tortious act, I perceive no such circumstances in this case. This husband and wife have not been living separately at arm’s length. No suspicion exists here that an estranged wife has attempted to defraud or short-change her husband by filing an action secretly omitting, as items of damage, expenses for which the husband is liable.
*323In the present case Mr. and Mrs. Kelley are dwelling together in amity, in effect constituting a family entity. They originally joined as plantiffs in the present suit to recover medical expenses and continued as co-plaintiffs until the date of trial. No good reason is suggested why Mrs. Kelley might not have amended her petition in the Missouri action to include medical expense, had she been so inclined, or why Mr. Kelley, this plaintiff, might not have intervened in that action, setting up his claim for medical expenses.
In my judgment the claims of both Mr. and Mrs. Kelley for damages arising out of the same accident could and should have been adjudicated in one action. As a matter of public policy multiplicity of litigation should be discouraged.
A majority of the court apparently approves the practice of separate lawsuits by husband and wife under the circumstances shown in this case on the ground that the extent of future medical treatment was uncertain when Mrs. Kelley filed suit in Missouri. It may be remarked, however, that the same uncertainty existed when Mr. and Mrs. Kelley filed this action in Kansas.
Uncertainty as to the extent of personal injury, and the amount of future medical expense which may be incurred, frequently exists both when a damage action is filed and when it is brought to trial. There is nothing to prevent a plaintiff from amending his or her claim for medical expense prior to or at the trial itself. Neither is a plaintiff precluded from establishing future medical expense through the medium of expert medical opinion, and such is a common practice in many lawsuits involving personal injuries. Indeed, if uncertainty with respect to future medical expense is to be recognized as a ground for permitting separate lawsuits by husband and wife it is reasonable to expect actions of this character will proliferate.
For reasons above given, I respectfully dissent.
O’Connor, J., joins in the foregoing dissenting opinion.